DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/22 and 1/17/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2020/0053727) discloses in PCT/CN17/076849 in view of Zhou et al (US Patent 11,246,108) disclosed  CN 201710184384.0.

Claim(s) 1, 13, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication 2020/0053727) discloses in PCT/CN17/076849.
Regarding claim 1, 16, Zhang teaches a signal transmission apparatus, comprising:
a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 17 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications; see paragraphs 153 - 155)

transmit an indication information indicating the predetermined position to a user equipment (UE) wherein, the predetermined position indicated SS block transmission period and a time length from a starting position of the SS block transmission period; (i.e. figs 11 and 13 shows a network device transmits the indication to a terminal device (UE) which included time domain position information including offset information including relative position information (starting position) of q position of time domain resources of an synchronization signal (SS) block group transmission (s220, s 320); see paragraphs 91, 92, 95, 97 - 100)


 	transmit the relevant information of the SS block to a neighboring cell, the relevant information comprising the predetermined position. (i.e. the indicated information may be transmitted to neighboring cells; see paragraphs 80, 109, 125, 146)
 	 Zhang does not teach wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. However, Zhou teaches wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. (Zhou discloses transmitting the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds and wherein on of the first two subframes within 5 milliseconds in a radio frame as the synchronization subframe, wherein the first 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to signal the SS block timing in one subframe of a system frame comprising 5ms of Zhou into Zhang. Both Zhang and Zhou teach the determining time-frequency positions of synchronization signal blocks in cellular networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to support implementation in NR cell network with different timing considerations.

Regarding claim 13, Zhang teaches a signal transmission apparatus, comprising:
a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 17 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications; see paragraphs 153 - 155)

and
 	adjust a position of a time window transmitting one or more SS blocks of an own cell to be identical to the predetermined position according to the relevant information. (i.e. the indicated information may be transmitted to neighboring cells; see paragraphs 80, 109, 125, 146)
Zhang does not teach wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. However, Zhou teaches wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. (Zhou discloses transmitting the synchronization 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to signal the SS block timing in one subframe of a system frame comprising 5ms of Zhou into Zhang. Both Zhang and Zhou teach the determining time-frequency positions of synchronization signal blocks in cellular networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to support implementation in NR cell network with different timing considerations.



Claim(s) 1 – 4, 6, 8 – 10, 12, 13, 15 – 19 and 23 - 25 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Publication 2020/0187159) disclosed in prov. .
Regarding claim 1 and 13, Ko teaches a signal transmission apparatus, configured in a network device comprising:
a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 60 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications)
 	select a predetermined position of a time window for a synchronization signal (SS) block transmission from a plurality of predetermined positions of the time window; (i.e. method 2 of Ko discloses a network device determines an indication to a terminal device (UE) for a time domain position information of an synchronization signal (SS) block burst transmission; see paragraphs 212, 213 215 - 217)
	transmit an indication information indicating the predetermined position to a user equipment (UE) wherein, the predetermined position indicated SS block transmission period and a time length from a starting position of the SS block transmission period; (i.e. method 2 of Ko discloses a network device transmits an indication to a terminal device (UE) for a time domain position information of an 
 	transmit a synchronization signal (SS) block to a user equipment (UE) within a time window of a predetermined position in an SS block transmission period; (i.e. Ko discloses a position for transmitting a SS block within an SS burst period may be indicated by the network device; see paragraphs 211, 212)
 	transmit the relevant information of the SS block to a neighboring cell, the relevant information comprising the predetermined position. (i.e. SS burst position information may be transmitted to neighboring cells)
Ko does not teach wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. However, Zhou teaches wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. (Zhou discloses transmitting the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds and wherein on of the first two subframes within 5 milliseconds in a radio frame as the synchronization subframe, wherein the first two subframes 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to signal the SS block timing in one subframe of a system frame comprising 5ms of Zhou into Ko. Both Ko and Zhou teach the determining time-frequency positions of synchronization signal blocks in cellular networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Ko to support implementation in NR cell network with different timing considerations.


Regarding claim 2, Ko teaches the apparatus according to claim 1, wherein there exists at least one common predetermined position among predetermined positions to which SS block transmission periods with different lengths correspond, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a predetermined number of SS block transmission periods, for SS block transmission periods with different lengths that are able to be supported by a frequency carrier, there exists 
Regarding claim 3, Ko teaches the apparatus according to claim 1, wherein predetermined positions of SS block transmission periods with identical lengths are identical, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a predetermined number of SS block transmission periods, for an SS block transmission period of a frequency carrier, the predetermined positions of the SS block transmission period are identical. (i.e. fig. 16 shows the starting position of a SS block transmission with the same lengths may also be the same; see paragraphs 185 – 191, 204 - 205)
Regarding claim 4, Ko teaches the apparatus according to claim 1, wherein within the SS block transmission period, a starting position of the predetermined position is a starting position of the SS block transmission period, or a position after the starting position of the SS block transmission period spaced apart by a 
Regarding claim 6, Ko teaches the apparatus according to claim 5, wherein the predetermined position is a former position or a latter position of a starting frame in the SS block transmission period. . (i.e. fig. 6 shows the position for the SS block transmission with the block transmission period can be a former frame position; see paragraphs 185 - 189)
Regarding claim 8, Ko teaches the apparatus according to claim 1, wherein the SS block transmission period is an SS burst set transmission period, or a time interval of a predetermined length. (i.e. the transmission period of the SS block is known as a SS burst transmission; see paragraph 212)
Regarding claim 9, Ko teaches the apparatus according to claim 1, wherein the processor is further configured to execute the instructions to: store a predetermined SS block transmission period and a corresponding predetermined position thereof. (i.e. the SS block position and period may be determined by the network device which comprises a processor, memory and transceiver; see paragraphs 216 – 218, 544 - 546)
Regarding claim 10, Ko teaches the apparatus according to claim 1, wherein the processor is further configured to execute the instructions to: configure the 
Regarding claim 12, Ko teaches the apparatus according to claim 10, wherein the processor is further configured to execute the instructions to: notify the UE of the configured predetermined position. (i.e. the SS block position and period may be determined by the network device which may notify the terminal where to detect synch signal; see paragraphs 216 – 218)
Regarding claim 16, Ko teaches a signal detection apparatus, comprising:
 	a memory that stores a plurality of instructions; and
 	a processor coupled to the memory and configured to execute the instructions to: (i.e. fig. 60 shows a network device comprising a processor, memory and transceiver for executing instructions for wireless communications)
 	detect a synchronization signal (SS) block within a time window of a predetermined position in an SS block transmission period. (i.e. Ko discloses a position for transmitting a SS block within an SS burst period may be indicated by the network device; see paragraphs 211, 212)
 	Ko does not teach wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. However, Zhou teaches wherein the predetermined position is located in a former half or a latter half in each frame of the SS block transmission period, a length of a time window of the predetermined position is 5ms. (Zhou discloses transmitting the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds and wherein on of the first two subframes within 5 milliseconds in a radio frame as the synchronization subframe, wherein the first two subframes comprise a first subframe and a second subframe; see paragraphs 22 – 24 and 50 – 55 and claim 1)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to signal the SS block timing in one subframe of a system frame comprising 5ms of Zhou into Ko. Both Ko and Zhou teach the determining time-frequency positions of synchronization signal blocks in cellular networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Ko to support implementation in NR cell network with different timing considerations.


Regarding claim 17, Ko teaches the apparatus according to claim 16, wherein there exists at least one common predetermined position among 
Regarding claim 18, Ko teaches the apparatus according to claim 16, wherein predetermined positions of SS block transmission periods with identical lengths are identical, or, when the number of frequency carriers relevant to measurement is one or more and each frequency carrier is able to support a predetermined number of SS block transmission periods, for an SS block transmission period of a frequency carrier, the predetermined positions of the SS block transmission period are identical. (i.e. fig. 16 shows the starting position 
Regarding claim 19, Ko teaches the apparatus according to claim 16, wherein within the SS block transmission period, a starting position of the predetermined position is a position after a starting position of the SS block transmission period spaced apart by a length of the time window. (i.e. the starting point of the SS block transmission is within the block transmission period; 179 - 184)
Regarding claim 23, Ko teaches the apparatus according to claim 16, wherein the SS block transmission period is SS burst set transmission period, or time interval of a predetermined length. (i.e. the transmission period of the SS block is known as a SS burst transmission; see paragraph 212)
Regarding claim 24, Ko teaches the apparatus according to claim 16, wherein the processor is further configured to execute the instructions to:
store a predetermined SS block transmission period and corresponding a predetermined position thereof. (i.e. the SS block position and period may be determined by the network device which comprises a processor, memory and transceiver; see paragraphs 216 – 218, 544 - 546)
Regarding claim 25, Ko teaches the apparatus according to claim 16, wherein the processor is further configured to execute the instructions to:
receive configuration information transmitted by a network equipment, the configuration information comprising the predetermined position. (i.e. the SS block position and period may be determined by the network device which may notify the terminal where to detect synch signal; see paragraphs 216 – 218)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 24, 2022Primary Examiner, Art Unit 2471